DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1, 12 and 20 they recite internal language models for E2E models.  Prior art of record discloses a similar models, but fails to teach the claims in combination with performing an inference of the probability of an output token sequence of tokenized text represented by one or more embedding vectors, given a sequence of input speech features by: computing an E2E model score for one or more candidate output token sequences based on the sequence of input speech features using the E2E model; computing an external language model score for the one or more candidate output token sequences using the external language model; computing an estimated internal language model score for the one or more candidate output token sequences for the E2E model, wherein the E2E model encodes an intrinsic language model and an intrinsic acoustic model, and wherein the estimated internal language model score is computed by removing a contribution of the intrinsic acoustic model; and computing an integrated score for the one or more candidate output token sequences based at least on the E2E model score, the external language model score, and the estimated internal language model score.
	Dependent claims 2-11 and 13-19 are allowed because they further limit their parent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657